I115th CONGRESS1st SessionH. R. 178IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the country of origin of certain special immigrant religious workers to extend reciprocal immigration treatment to nationals of the United States. 
1.Short titleThis Act may be cited as the Religious Worker Visa Reciprocity Act of 2017. 2.Requiring reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the following: 
 
(iii)Beginning on October 1, 2017, no petition may be approved for classification of an alien as a special immigrant under section 101(a)(27)(C) if the Secretary of Homeland Security has determined that the country of the alien’s nationality— (I)is identified as a Country of Particular Concern or a country where religious freedom is of significant interest in the 2013 International Religious Freedom Report; or 
(II)does not extend reciprocal immigration treatment to nationals of the United States who are seeking resident status in order to work in a religious vocation or occupation.. 